El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
 Un tren correo y de pasajeros de la American Railroad Co. of Porto Rico qne caminaba de noche con sns luces encendidas mató a Modesto Rodríguez poco después de haber cruzado un camino de la Central Guánica, siendo interpuesta esta demanda sobre indemnización fundada en que esa muerte fné cansada por la negligencia de los empleados de la demandada por no haber tocado el silbato ni dado señal alguna de alarma al pasar por dicho sitio. Habiendo sido contraria a los demandantes la sentencia qne pronunció la corte inferior interpusieron esta ap'elación, en la que los tres motivos de error alegados para que revoquemos ese fallo *233se fundan en que la prueba es suficiente para dictar senten-cia en contra de la demandada.
La evidencia fue claramente preponderante en el sentido de que el maquinista de ¡ese tren tocó el silbato de alarma al acercarse al cruce de ese camino pero los apelantes alegan que de la declaración prestada por el maquinista resulta que la muerte ocurrió porque habiendo tenido oportunidad de evitar la muerte no lo hizo. Eso no resulta de la declara-ción del maquinista, pues éste testificó que si bien observó como a cuarenta metros después del crucé cerca de la vía férrea un bulto sin saber lo que era, por lo que dió varios pitazos, no vió que era un hombre sentado al extremo de una traviesa de la vía y con el gabán sobre la cabeza hasta diez metros antes de llegar a él y que en seguida puso los frenos de la máquina, que se detuvo como cincuenta metros después, sin que hubiera sido posible que el tren quedase detenido antes de esa distancia porque habiendo allí una hon-donada el tren domina a la máquina.
En vista de la conclusión a que llegábaos no es necesario considerar y resolver si a pesar de especificarse en la demanda la causa de negligencia atribuida a la demandada y que no fué probada, podía, sin embargo, fundarse una sentencia condenatoria en negligencia distinta de la alegada en la demanda.

Por lo expuesto la sentencia apelada debe ser confirmada.

El Juez Presidente Señor del Toro está conforme con la sentencia.